EXHIBIT CERTIFICATE OF INCORPORATION OF CRC COMMUNICATIONS OF MAINE, INC. * 1.The name of the corporation is: CRC Communications of Maine, Inc. 2.The address of its registered office in the State of Delaware is 1013 Centre Road, Wilmington, DE 19805-1297.The name of its registered agent at such address is Corporation Service Company. 3.The nature of the business or purposes to be conducted or promoted is: To engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of Delaware. 4.(a)The total number of shares of stock which the corporation shall have authority to issue is Three-Thousand (3,000) shares, of which all shall be Common Stock with a per share par value of one cent ($.01) for an aggregate value of Thirty Dollars ($30.00). (b)Additional designations, powers, preferences, rights, qualifications, limitations or restrictions with respect to the shares of each class of stock of the corporation shall be determined by the Board of Directors of the corporation from time to time; and the Board of Directors of the corporation shall have the authority to issue any and all of said shares in one or more series and to establish, by resolution or resolutions, the number, designation and preferences, the full or limited voting powers or denial of voting powers, the relative, participating, optional and other special rights, and the qualifications, limitations, restrictions and other distinguishing characteristics of each series to be issued. 5.The name and mailing address of the sole incorporator is: Harold J.
